Motion for an enlargement of time granted only insofar as to extend the defendant’s time to serve and file the record on appeal and appellant’s points to and including March 28, 1961, with notice of argument for the May 1961 Term of this court, said appeal to be argued or submitted when reached. In all other respects, the motion is denied. If the appellant fails to comply with the condition imposed, the respondent may enter an order dismissing the appeal without notice to the appellant. Concur — Botein, P. J., Valente, Stevens, Eager and Bergan, JJ.